                       NORTHERN DISTRICT OF ILLINOIS


CHRISTOPHER STOLLER and
MICHAEL STOLLER,
     Plaintiffs
                                                        Judge Coleman


v.
ALTISOURSE RESIDENTIAL L.P.                             JURY DEMAND
ALSOURSE ASSET MANAGEMENT CORPORATION,
ALTISOURCE PORTFOLIO,WLLINGTON TRUST,
N/A, WILMINGTON TRUST
AS TRUSTEE OF ARLP SECURITIZATION TRUST
SERIES 2014-2, OCWEN FINANCIAL
CORPORATION, LESLIE ZIEYE,JOHN C. STEELE                CASE NO: 18-cv-07169
 ZIEYE,, BRODNAX AND STEEL, Kim R. Lepore,
Joseph Tirello, Joseph Tirello, Nathaniel Brodnax,       (/ FILED
John C. Steele, WILLIAM C. ERBEY, and Larvyers,
Assignee, agents, John does I thru I
                                                                   OcT   I   5   201e
Defendants
                                                            THOMAS G. BRUTON
                                                         CLERK, U.S. DISTRICT COURT


MOTION TO STRIKE ALL PLEADINGS FILED BY, WILMINGToN          TRUST
AS TRUSTEE FOR ARLP SECURITIZATION TRUST SERIES 20I4.2,A NON JURAL
      DEFUNCT ENTITY. MOTION FOR JUDGEMENT.AND/OR FOR 54(b)
                                CERTIFICATION

NOW COMES the Plaintiff in support of their Rule 12f Motion to Strike all

pleadings filed   by, WTLMTNGTON TRUST AS TRUSTEE FoR ARLP

SECURITIZATION TRUST SERIBS 2014.2, A NON JURAL, DEFUNCT

ENTTTY AND        MorIoN FoR JUDGMENT         states as follows:

     WILMINGTON TRUST AS TRUSTEE OF ARLP SECURITIZATION TRUST
SERIES 2014.2 MOTION TO DISMISS Is VOID AB INITIO,
        WILMINGTON TRUST AS TRUSTEE OF ARLP SECURITIZATION TRUST
SERIES 2014-2, has no standing, Iegal capacity to sue or defend itself within the State of
Illinois and thus any pleadings filed by WILMINGTON TRUST AS TRUSTEE OF ARLP
SECURITIZATION TRUST SERIES 2014-2, are void ab initio. Rule 17b.

   (1) ARLP SECURITIZATION TRUST SERIES 2014-2 ceased to exist and therefore
       could not maintain the lawsuit, and, alternatively, (2) it was barred from suing
       under section 13.70 because it was a foreign entity that never registered to do
       business in lllinois.



   The party seeking to invoke federal jurisdiction, here DRW, has the burden         of
establishing that it meets the requirements of standing. DH2, Inc. v S.E.C.,422
F.3d 591 ,596 (7th Cir. 2005). The standing requirements under Article        III of the
Constitution are well settled: "injury in fact, a causal connection between the injury
and the defendant's conduct, and likely redress ability through a favorable

decision." Winkler,481 F.3d at 979 (citingLujanv. Defenders of Wildlife,504
U.S. 555, 561-61 (1992)). Prudential standing, on the other hand, "embodies
'judicially self-imposed limits on the exercise of federal jurisdiction."'.
DISABILITY RIGHTS WISCONSIN, INC v WALWORTH COUNTY BOARD OF
SUPERVISORS United States Court of Appeals For the Seventh Circuit No. 07-

1755,




              EXHIBIT      1 is a certified copy   from the of Secretary of State of

Illinois:, evidencing that ARLP SECURITIZATION TRUST SERIES 2014-2,

A NON JURAL entity is not registered with the Secretary of State of lllinois,

(Exhibit 1) to do business within the State of Illinois. ARLP
SECURITIZATION TRUST SERIES 2014-2, A NON JURAL ENITY has no

standing or capacity to sue or defend itself within the State of lllinois.



Exhibit 2 is a true and correct copy of the State of Kentucky issued a

Certificate of Revocation of the ARLP SECURITIZATION TRUST SERIES

2014-2,



 o'Properly understood,
                        the concept of 'standing' contemplates a requirement that a

party 'establish an entitlement to judicial action, separate from proof of the

substantive merits of the claim advanced.' (l3,A. Wright et a1., Fed. Practice and

Procedure (3d ed. 2008) $ 3531, p. 6, italics added.) This concept 'has been largely

a creature of twentieth century decisions of the federal courts.'     (Ibid., fn. omitted.)

It is rooted in the constitutionally limited subject matter jurisdiction of those

courts. (See id. at p. 9 ['The threshold requirements are attributed to the "case" and

oocontroversy"
                 terms that define the federal judicial power in Article   III. Absent

constitutional standing, the courts believe they lack power to entertain the

proceeding." (italics added)   l;   see   l3 Wright et al., supra, S 3522,pp. 103-104

[presumption that federal court lacks subject matter jurisdiction].) 'Article       III of
the federal Constitution imposes a oocase-or-controversy limitation on federal court

jurisdiction," requiring'o 'the party requesting standing lto allege]    oosuch
                                                                                  a personal
stake in the outcome of the controversy as to assure that concrete adverseness

which sharpens the presentation of issues."        '"   [Citation.]


. "IJse   of a fictitious business name ARLP SECURITIZATION TRUST SERIES 2014-

does not create a separate legal entity." (Pinkerton's, Inc. v. Superior Court (1996) 49

Cal.App.4th1342,1348; see also Osmo Tec SACV Co. v. Crane Envtl., Inc. (Fla.Ct.App. 2004)

884 So.2d 324,327 [a fictitious name has "no independent legal existence"].)



With the dissolution of ARLP SECURITIZATION TRUST SERIES 2014-2,

Stoller argues, "the legal entity that is the Defendant ARLP SECURITIZATION

TRUST SERIES 2014-2, in this action disappeared."l


ARLP SECURITIZATION TRUST SERIES 2014-2lack of standing is a proper,

completely defeats the Defendant's ability to successfully prosecute its defense

andlor claim against the       Plaintiff before this court,   see generally.   Reynoldsr2|l3

IL App (4th) 120139,t[33; Jackson v. Randle,20ll rL App (4th) 100790,] 12.

" 'The doctrine of standing       is designed to preclude persons who have no interest in

a controversy from bringing        suit,' defendant a suit and 'assures that issues are

raised only by those parties with a real interest in the outcome of the controversy.'

" Nationwide Advantage Mortgage Co. v. Ortiz,2012IL App (lst) 112755,1[24

(quoting Glisson v. City of Marion, 188 lll.2d2l1,221 (1999)).             tT   30 " 'To have
standing,   **<:t<
                     ths [claimant] must not be merely curious or concerned but must
possess some personal claim, status, or right, a distinct and palpable injury which

is fairly traceable to the frespondent's] conduct and substantially likely to be

redressed by the grant of such     relief.' " In re Estate of Zivin, 2015 IL App   (   1   st)

150606,   fl   14   (quotingPotterv. Ables,242I1l. App. 3d,157,158 (1993)). "A

standing challenge focuses on the party seeking      relief-not   on the merits of the

controversy-and asks whether that party is entitled to pursue the legal challenge,

either in their personal or representative capacity." In re Estate of Zivin,2015            lL
App (1st) 150606, tT 14. 1[31 "[S]tanding requires some injury in fact to a legally

cognizable interest *{<*." Glisson, 188 Il1. 2d at22llnthe case atbar, Plaintiff

argue that the ARLP SECURITIZATION TRUST SERIES 2014-2 lack standingr, has

no legal capacity to sue or be sued or defend itself in Illinois.

In summary, Plaintiff is entitled to judgment in his favor because

WILMINGTON TRUST AS TRUSTEE FOR A NON JURAL DEFUNCT ENTITY, THE

ARLP SECURITIZATION TRUST SERIES 2014-2 CANNOT rebut Stoller's prima

facie and irrefutable case that it lacked standing to sue or to defend itself in




        'Standing must exist when the suit is filed. Village of Kildeer,16T Ill. App.
3d at 786. As ARLP SECURITIZATION TRUST SERIES 2014-2 lacked standing at
the time of filing, the eviction case in Arizona on Oct 28, 2018, was defective
contained intrinsic fraud, and could not be maintained. Wexler v. Wirtz Corp.,2ll
lll. 2d 18, 22 (2004) (a plaintifPs lack of standing negates his cause of action and
requires dismissal of the proceedings)
 the State of lllinois. See generally Bayview Loan Servicing, L.L.C. v. Nelson,

382    lll. App. 2d 1184,1186 (2008).




WHEREFORE the Plaintiff                     requests that the court strike all pleadings filed by
WILMINGTON TRUST AS TRUSTEE FOR ARLP SECURITIZATION TRUST
SERIES 2OI4-2, A NON JURAL DEFUNCT ENTITY AND TO GRANT A JUDGMENT

IN FAVOR OF THE PLAINTIFF AGAINST THE ARLP                                      SECTruTIZATION
TRUST SERIES 2OI4.2,DECLARING THAT ARLP SECURITIZATION
TRUST SERIES 2014-2ris a non jurol entity, a defunct entity that HAS NO
INTEREST IN THE SUBJECT PROPERTY known as 28437 N.                                                    112th   wuy,
Scottsdale, Arizona,


To grant the Plaintiff any further relief that the court deems necessary. !n the alternative,


         MOTION FOR FOR RUIE 54(b) CERTIFICATION AND MOTION TO STAY PENDING APPEAT

The standing issue is a question of law and can be resolved by the Appellate Court in the event this
court were to deny Plaintiffs Motion. Plaintiff requests a Rule 54b2 for certification.
                                                    Respectively /s/Christopher Stoller E.D.
                                                                         415 Wesley Suite 1
                                                                         Oak Park, Illinois 60302
                                                                         773-746_3163
                                                                          Cns40         hot        il.com

'There are a number of factors that favor the district court to
Rule 54(b)' Those factors include 1) the relationship between the adjudicated and unadjudicated claims, 2)
                                                                                                            the
possibility that the need for review may be mooted by future developments in the district court, 3) the possibility
that the appellate court may have to consider the same issue on appeal a second time, and 4) miscellaneous
factors such as delay, economic considerations, expense, etc. Corrosioneering v. Thyssen Envtl. Sys., gO7 F.Zd
1279, L282-83 (6th cir. 1986); Pittman v. Franklin, 282 Fed. Apps. 418, 430 (6th Cir. 2008) (citing Corrosioneering
                                                                                                                       v.
Thyssen Envtl. Sys.). Rule 54(b) "is intended to strike a balance between the undesirability of more than
                                                                                                             one appeal
in a single action and the need for making review available in multiple-party or multiple claim situations
                                                                                                             at a time
that best serves the need of the litigation." Good v. Ohio Edison, 104 F.3d 93, 95 (Gth Cir. !9971(quoting Day v.
NLo, lnc., 153, 155 (6th Cir' 1993) (internal quotations and citations omitted)). All of the factors favor granting
Plaintiff's 54(b) Motion.
